                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Jacob E. Lee Scarberry,                 )
                                        )
                Plaintiff,              )       AMENDED ORDER GRANTING MOTION
                                        )       TO PROCEED IN FORMA PAUPERIS
        vs.                             )
                                        )
Standing Rock Agency, et. al.,          )       Case No. 1:18-cv-199
                                        )
                Defendants.             )


        Plaintiff is presently incarcerated at the Heart of America Correctional and Treatment Center

in Rugby, North Dakota. He initiated the above-entitled action in October 2018 with the submission

of an application to proceed in forma pauperis and proposed Complaint. On October 16, 2018, the

court issued an order granting plaintiff's motion for leave to proceed in forma pauperis. However,

in so doing, it erroneously construed plaintiff's pleadings as a petition for habeas corpus relief as

opposed to a Complaint alleging violations of plaintiff's civil rights. It then went on to mistakenly

state that plaintiff's filing was $5.00, which it waived.

        The statutory filing fee for a civil rights action is substantially more than the filing fee for

a habeas petition ($350.00 as opposed to $5.00). The court is not inclined to waive the filing fee for

an indigent prisoner's civil rights action. The relevant federal statutes obligate a prisoner unable

to pay the filing fee in a civil rights action up front to make monthly installments until the fee is paid

in full. They further provides that this fee shall be collected in full even if the court dismisses the

case because it is frivolous or malicious, fails to state a claim on which relief may be granted, or

seeks money damages against a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2); 28 U.S.C. § 1915(A).


                                                    1
       Upon reviewing plaintiff's submissions, it is apparent that he is endeavoring to initiate a civil

rights action. Consequently, the court AMENDS as follows its order granting his motion to

proceed in forma pauperis:

       1.      Plaintiff's request to proceed in this matter in forma pauperis is GRANTED.

       2.      Plaintiff shall not be assessed an initial partial filing fee. See 28 U.S.C. § 1915(b).

               The court need not await payment of the filing fee to conduct its initial review of

               plaintiff’s complaint and, therefore, directs the Clerk of Court to file plaintiff’s

               complaint. Cf. Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997) (“[T]he

               provisions of § 1915(b)(4) permit a prisoner to appeal if the prisoner has no assets

               and no means to pay the initial partial appellate filing fee. In such a case, the whole

               of the appellate filing fees are to be collected and paid by the installment method

               contained in § 1915(b)(2).”).

       3.      The statutory $350.00 filing fee owed by plaintiff shall be paid to the Clerk of this

               Court from plaintiff’s inmate spending account in accordance with 28 U.S.C. §

               1915(b)(2), which requires the prisoner to make monthly payments of 20 percent of

               the preceding month’s income credited to the prisoner’s account. Such payment shall

               be made each time the amount in the inmate spending account exceeds $10.00 and

               continue until the statutory fee of $350.00 is paid in full.

       4.      A notice of this obligation shall be sent to plaintiff and the appropriate prison

               official.

       5.      The Clerk of Court shall file the complaint. However, the Clerk of Court shall not

               serve Defendant with the summons and complaint until directed to do so by the


                                                  2
       court,

       following completion of substantive review of Plaintiff’s claims under 28 U.S.C. §

       1915A.

Dated this 5th day of November, 2018.



                                            /s/ Charles S. Miller, Jr.
                                            Charles S. Miller, Jr.
                                            United States Magistrate Judge




                                        3
